Citation Nr: 0016937	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-17 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
August 1945.  He was a prisoner of war (POW) of the German 
Government from January 1944 to May 1945.  The appellant is 
the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) from a September 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  The veteran died in March 1993 at the age of 73 and his 
Certificate of Death reflects that the immediate cause of his 
death was atherosclerotic heart disease.

2.  At the time of his death, the veteran was service 
connected for post-traumatic stress disorder (PTSD), rated as 
30 percent disabling, and inactive tuberculosis (TB), 
visceral leishmaniasis, malaria, and a residual scar on his 
left hand from a shrapnel wound, each rated as 
noncompensable.

3.  Cardiovascular disease was not manifested during service 
or within one year of separation from service, and is not 
otherwise shown to have a nexus or relationship to service.

4.  No medical evidence has been submitted which would 
demonstrate that the veteran's death was related to service, 
including his internment as a POW, or that a disability of 
service origin either caused, hastened, or contributed 
substantially or materially to cause his death.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§  1310, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Upon induction examination in November 1941 and separation 
examination in August 1945, a normal cardiovascular system 
was indicated and chest x-rays were negative.

VA examinations performed in March and July 1946, contain no 
evidence of heart disease or hypertension, but noted that in 
August 1945 the veteran began to experience weakness, anemia, 
and marked swelling of the abdomen. The veteran was admitted 
to a VA hospital in December 1945 with swollen legs and 
ankles and diagnosed, treated and released with visceral 
leishmaniasis and malaria in January 1946.  He also was 
hospitalized and treated for pulmonary TB from 1949 to 1950.  
Post service medical records first reflect evidence of 
hypertension with coronary artery disease and myocardial 
infarction in 1974 and of cerebral vascular disease in 
February 1983.  

On VA Form 10-0048, Former POW Medical History, completed by 
the veteran as part of a POW protocol examination in May 
1985, he reported that he had not experienced swelling of the 
joints, swelling of the legs and/or feet and swelling of the 
muscles during captivity.  He also denied having beriberi 
during captivity.  The veteran was diagnosed with PTSD, 
cerebral vascular disease, coronary artery disease, status 
post myocardial infarction, and advanced peripheral vascular 
disease.  In a September 1985 rating decision, the RO granted 
service connection for PTSD and denied service connection for 
cerebral vascular disease, coronary artery disease and 
advanced peripheral vascular disease as not shown in service, 
as not related to POW experiences or as not shown to a 
compensable degree within one year following discharge from 
service.  

According to the death certificate, the veteran died in March 
1983 due to atherosclerotic heart disease.  No other 
conditions were shown as having contributed to death.

The appellant testified at a February 1999 hearing that at 
various times during their marriage, the veteran had swollen 
ankles or feet and that her husband had told her that shortly 
after service and before they met he swelled up like a 
balloon, that he was hospitalized for the swelling and that 
the hospital had to send away to New York for serum to treat 
him.  In a written statement the appellant stated that the 
veteran had had a heart attack in 1974 and two strokes, the 
first in 1982, and repeated the story told at the hearing 
about the veteran swelling up like a balloon and requiring 
treatment with serum.

In a February 1999 statement, the veteran's niece reported 
that the veteran had lived with her family after the war 
until he got married.  While living there, she remembered 
visiting the veteran in the hospital while he was being 
treated for some kind of swelling.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, including 
arteriosclerosis and cardiovascular-renal disease, will be 
presumed if manifest to a compensable degree within the year 
after active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  In addition, where a veteran 
was a POW for 30 days or more, and develops certain chronic 
diseases to a compensable degree at any time after service, 
the diseases will be rebuttably presumed to have been 
incurred in service.  One such disease is beriberi (including 
beriberi heart disease), and for purposes of the presumption, 
the term beriberi heart disease includes ischemic heart 
disease in a former POW who experienced localized edema 
during captivity.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The threshold question is this case, however, is whether the 
appellant has met her initial burden of submitting evidence 
to show that her claim, for service connection for the cause 
of the veteran's death, is well grounded, meaning plausible.  
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  If she has not done so, there is no duty to 
assist her in developing the claim, and the claim must be 
denied.  Id.

In order to establish that a claim is well grounded, there 
must be: (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service disease 
or injury and the veteran's death.  For a claim to be well 
grounded, it must be supported by evidence, not just 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992). Evidentiary assertions by the appellant must be 
accepted as true for the purpose of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).   

When, as in the present case, the determinative issue 
involves questions of medical diagnosis and causation, 
competent medical evidence is required to make the claim well 
grounded; lay opinions by the appellant or the veteran's 
niece on such matters are not competent evidence and do not 
serve to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  For a claim of service 
connection for the cause of the veteran's death to be well 
grounded, there must be competent medical evidence that an 
established service-connected disorder caused or contributed 
to death, or medical evidence that the conditions involved in 
death are linked to service or to an established service-
connected disorder.  See Ruiz v. Gober, 10 Vet. App. 352 
(1997); Johnson v. Brown, 8 Vet. App. 423 (1995).

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  See Ramey v. Brown, 9 Vet. 
App. 40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The Board acknowledges with admiration and respect the 
veteran's exceptional and meritorious service during World 
War II, which included internment as a POW and presentment of 
a Purple Heart and three Bronze Stars.  As will be explained 
below, however, the Board finds that there is insufficient 
evidence to establish a well-grounded claim in this case. 

The file shows that during the veteran's lifetime his 
established service-connected disabilities were PTSD, TB, 
visceral leishmaniasis, malaria, and a residual scar on his 
left hand from a shrapnel wound.  It is not contended, nor 
does the evidence reflect, that any of these disorders caused 
or contributed to the veteran's death.

The veteran's service medical records from his period of 
active duty are negative for the heart disease involved in 
his death in 1995, and heart disease was not shown for 
decades after service.  Service medical records are negative 
for beriberi, including beriberi heart disease or localized 
edema, including the period of the veteran's POW captivity; 
and records from after service indicate the veteran never 
provided a history of having had these problems during his 
POW captivity.

The earliest medical evidence of any cardiovascular disease 
was in 1974, when the veteran suffered a heart attack.  In 
1983, the veteran was hospitalized for strokes.  
As a result of a POW protocol examination in May 1985, the 
veteran was diagnosed with PTSD, cerebral vascular disease, 
coronary artery disease, status post myocardial infarction, 
and advanced peripheral vascular disease.  In a September 
1985 rating decision, the RO granted service connection for 
PTSD and denied service connection for cerebral vascular 
disease, coronary artery disease and advanced peripheral 
vascular disease as not shown in service, as not related to 
POW experiences or as not shown to a compensable degree 
within one year following discharge from service.  The 
veteran's death certificate reveals he died of 
atherosclerotic heart disease.  No other conditions were 
shown as having contributed to death.

The appellant asserts, in part, that atherosclerotic heart 
disease (the reported cause of death) is ischemic heart 
disease and should be deemed service connected because the 
veteran was a POW and he had told her that after service he 
had swelled up like a balloon and had been hospitalized and 
treated with a special serum.  However, neither the 
statements from the appellant or her niece related that the 
veteran had any swelling during capitivity or at any time 
during service.

In evaluating this premise, the Board notes that the veteran 
was not service connected for ischemic heart disease at the 
time of this death.  Moreover, for this POW presumption to 
apply there must be evidence that the veteran experienced 
localized edema during captivity.  Such is not shown by the 
service medical records and at no time during or after 
service did the veteran give a history of beriberi or 
localized edema during his POW captivity.  In fact, in a May 
1985 Former POW Medical History, the veteran checked "no" for 
having beriberi and swelling of the legs or feet.  In the 
absence of evidence that the veteran had localized edema 
during his captivity, the POW presumption of service 
incurrence for ischemic heart disease does not apply.

No competent medical evidence has been submitted to show that 
the veteran's established service-connected conditions (PTSD, 
TB, visceral leishmaniasis, malaria, and a residual scar on 
his left hand from a shrapnel wound) caused or contributed to 
his death.  No competent medical evidence has been submitted 
to show that the reported cause of death, atherosclerotic 
heart disease, is linked to service or to the established 
service-connected disabilities.  In short, there is no 
competent medical evidence of causality as required for a 
well-grounded claim for service connection for the cause of 
death.  See Ruiz, supra; Johnson, supra.  Statements by the 
appellant, her representative, or the veteran's niece on such 
matters do not serve to make the claim well grounded, since, 
as laymen, they have no competence to give a medical opinion 
on diagnosis or etiology of a disorder.  Grottveit, supra.

Although the Board is sympathetic with the appellant's loss 
of her husband, the Board finds a lack of competent medical 
evidence to warrant a favorable decision.  In the absence of 
competent medical evidence of causality, as discussed above, 
the appellant's claim for service connection for cause of the 
veteran's death is implausible and must be denied as not well 
grounded.  See 38 U.S.C.A. § 5107(a); Bloom v. West, 12 Vet. 
App. 185 (1999).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

